Case 4:20-cv-00379 Document 30 Filed on 01/07/21 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  January 07, 2021
                                                                                 Nathan Ochsner, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

       ERIN McCAIN-TOWNLEY § CIVIL ACTION NO.
       and MARC A. TOWNLEY, § 4:20-cv-00379
                  Plaintiffs, §
                              §
                              §
            vs.               § JUDGE CHARLES ESKRIDGE
                              §
                              §
       HSBC BANK USA NA,      §
                  Defendant.  §
                        ORDER ADOPTING
                 MEMORANDUM AND RECOMMENDATION

            This case involves claims by Plaintiffs Erin McCain-Townley
       and Marc A. Townley for breach of contract and defamation. See
       Dkt 1-1 at 11–12. Plaintiffs filed their original complaint in Harris
       County Justice of the Peace Court Precinct 5, Place 1. Id at 8.
       Defendant HSBC Bank USA, NA removed. Dkt 1. Plaintiffs filed
       an amended complaint on that same day in state court, adding
       First Financial Asset Management, Inc as a defendant. See Dkt 8
       at 6–14.
            Plaintiffs proceed here pro se. They moved to remand. Dkt 8.
       The case was referred for disposition to Magistrate Judge Sam
       Sheldon. Dkt 20. He recommended that the motion to remand
       be denied. Dkt 24.
            Plaintiffs filed an objection. Dkt 25. They contend that the
       Magistrate Judge erred in determining that First Financial wasn’t
       required to consent to removal because it hadn’t yet been served.
       Dkt 25 at 1–3. HSBC Bank filed a response. Dkt 29.
            The district court conducts a de novo review of those
       conclusions of a magistrate judge to which a party has specifically
       objected. See 28 USC § 636(b)(1)(C); United States v Wilson, 864
       F2d 1219, 1221 (5th Cir 1989). To accept any other portions to
       which there is no objection, the reviewing court need only satisfy
Case 4:20-cv-00379 Document 30 Filed on 01/07/21 in TXSD Page 2 of 2




       itself that no clear error appears on the face of the record. See
       Guillory v PPG Industries Inc, 434 F3d 303, 308 (5th Cir 2005), citing
       Douglass v United Services Automobile Association, 79 F3d 1415, 1420
       (5th Cir 1996); see also FRCP 72(b) Advisory Comm Note
       (1983).
            The Court has reviewed de novo the objection made by
       Plaintiffs. The objection lacks merit. Disposition of the issue is
       clearly controlled by authority cited in the Memorandum and
       Recommendation. For example, see 28 USC §§ 1441(b),
       1446(b)(2)(A); Tex Rule Civ Proc 106(a)(2); Hollister v Palmer
       Independent School District, 958 SW2d 956, 959 (Tex App—Waco
       1998, no pet). The Court has otherwise considered the
       Memorandum and Recommendation and reviewed the pleadings,
       the record, the applicable law, and the response. No clear error
       appears.
            The Memorandum and Recommendation of the Magistrate
       Judge is ADOPTED as the Memorandum and Order of this Court.
       Dkt 24.
            The motion to remand by Plaintiffs Erin McCain-Townley
       and Marc A. Townley is DENIED. Dkt 8.
            SO ORDERED.

           Signed on January 7, 2021, at Houston, Texas.




                                      Hon. Charles Eskridge
                                      United States District Judge




                                         2
